     Case 1:15-cv-00263-TLN-JLT Document 62 Filed 09/10/21 Page 1 of 5


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    MARCELINA PERALTA and                             No. 1:15-cv-00263-TLN-JLT
      RIGOBERTO MONJARAZ,
10

11                    Plaintiffs,                       ORDER

12
             v.
13
      WONDERFUL CITRUS PACKING LLC,
14
                     Defendants,
15

16

17          This matter is before the Court on Plaintiffs’ Marcelina Peralta and Rigoberto Monjaraz

18   (“Plaintiffs”) Motion for Attorney Fees. (ECF No. 58.) Defendant Wonderful Citrus Packing

19   LLC (“Defendant”) filed an opposition. (ECF No. 59.) Plaintiffs filed a reply. (ECF No. 60.)

20   For the reasons set forth below, the Court hereby DENIES Plaintiffs’ motion.

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                    1
     Case 1:15-cv-00263-TLN-JLT Document 62 Filed 09/10/21 Page 2 of 5


 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          This wage and hour case arises from a dispute over Defendant’s failure to pay piece rate

 3   employees minimum wages under California law for time spent engaged in various non-piece

 4   work activities. (ECF No. 28 at 1–2.) Plaintiffs filed the operative Second Amended Complaint

 5   on December 17, 2015. (ECF No. 28.) On December 2, 2016, Defendant elected to make

 6   payments under California Labor Code § 226.2(b)(1)(B) (“§ 226.2”) to 27,351 agricultural

 7   workers, including Plaintiffs, which granted Defendant an affirmative defense against Plaintiffs’

 8   claims in this action.1 (ECF Nos. 48-4, 48-5.) Despite these payments, Plaintiffs moved for class

 9   certification on June 1, 2017. (See ECF No. 39.) The Court denied Plaintiffs’ motion on January

10   3, 2019. (ECF No. 44.) Defendant filed an unopposed motion for summary judgment on its

11   affirmative defense under § 226.2 on July 16, 2019. (ECF No. 48.) The Court granted

12   Defendant’s motion and entered judgment on October 7, 2020. (ECF Nos. 52, 53.) Plaintiffs

13   filed the instant motion for attorneys’ fees on November 4, 2020. (ECF No. 58.)

14          II.     STANDARD OF LAW

15          “An award of attorney’s fees incurred in a suit based on substantive state law is generally

16   governed by state law.” Champion Produce, Inc. v. Ruby Robinson Co., Inc., 342 F.3d 1016,

17   1024 (9th Cir. 2003); see also Klien v. City of Laguna Beach, 810 F.3d 693, 701 (9th Cir. 2016)

18   (“[F]ederal courts apply state law for attorneys’ fees to state claims because of the Erie

19   doctrine.”). Under the “American Rule,” parties to litigation must pay their own attorneys’ fees

20   despite prevailing in the litigation. See Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of
21   Heath and Human Res., 532 U.S. 598, 602 (2001) (stating the American Rule generally applies in

22   the United States in both federal and state courts). California follows the American Rule

23   generally but permits recovery of attorneys’ fees under specific statutes. See Cal. Code Civ. P. §

24
     1
             After two California Courts of Appeals decisions in 2013 interpreted California law to
25   require employers to separately compensate employees paid on a piece rate basis for rest periods
26   at the applicable hourly minimum wage, the California Legislature provided employers a
     statutory “safe harbor” from liability if they retroactively compensated employees. See Ben
27   Ebbink, AB 1513 Concurrence in Senate Amendments Analysis, 2015–2016 Leg., Reg. Sess., at
     5 (2015); Bluford v. Safeway, 216 Cal. App. 4th 846 (2013); Gonzalez v. Downtown LA Motors
28   LP, 215 Cal. App. 4th 36 (2013).
                                                         2
     Case 1:15-cv-00263-TLN-JLT Document 62 Filed 09/10/21 Page 3 of 5


 1   1021; Graham v. Daimler Chrysler Corp., 34 Cal. 4th 553, 565 (2004). In lawsuits to recover

 2   unpaid minimum wages, California Labor Code § 1194 permits a successful employee to recover

 3   reasonable attorneys’ fees and costs. See Cal. Lab. Code § 1194. To recover attorneys’ fees

 4   under the statute, the employee must be the “prevailing party.” See Earley v. Superior Court, 79

 5   Cal. App. 4th 1420, 1429 (2000).

 6          III.    ANALYSIS

 7          Plaintiffs contend they are entitled to costs in the amount of $1,932.06 and attorneys’ fees

 8   in the amount of $87,000 as the prevailing party. (ECF No. 58-1.) Specifically, Plaintiffs argue

 9   they are prevailing parties because Defendant exercised the safe harbor provision in § 226.2 by

10   paying more than $2,325,700 to 27,351 agricultural workers “[i]n order to avoid all the liabilities

11   threatened by this lawsuit.” (Id. at 1, 3.) Although ultimately disposed of on summary judgment,

12   Plaintiffs contend they achieved their “principal litigation goal in substance” in the instant action

13   when Defendant made these payments. (Id. at 1.)

14          Defendant argues Plaintiffs are not the prevailing party because they failed to achieve

15   class certification or succeed on any of their claims against Defendant. (ECF No. 59 at 1.)

16   Rather, Defendant argues it is the prevailing party, and therefore entitled to its costs, because

17   Defendant succeeded on all claims at summary judgment. (Id. at 5.) In the alternative, Defendant

18   contends Plaintiffs’ attorneys’ fees are unreasonable. (Id. at 5–7.)

19                  A.      Prevailing Party

20          Plaintiffs may be entitled to attorneys’ fees even when they do not obtain favorable
21   judgments if their lawsuits are the “catalyst” for actions by the defendant that provide sought-

22   after relief. See Graham, 34 Cal. 4th at 565–68. “However, in order to justify a fee award, there

23   must be a causal connection between the lawsuit and the relief obtained.” Westside Cmty. for

24   Indep. Living, Inc. v. Obledo, 33 Cal. 3d 348, 353 (1983). Thus, when the defendant’s voluntary

25   action is “induced by” or “clearly a result of” plaintiff’s legal action, plaintiffs may be entitled to

26   a fee award absent judgment in their favor. Id. (citing Northington v. Davis, 23 Cal. 3d 955, 960
27   n.2 (1979); Fletcher v. A.J. Indus., Inc., 266 Cal. App. 2d 313, 325 (1968)).

28          Plaintiffs have failed to convince the Court that Defendant’s payments under § 226.2
                                                         3
     Case 1:15-cv-00263-TLN-JLT Document 62 Filed 09/10/21 Page 4 of 5


 1   totaling approximately $2 million were “induced by” or “clearly a result of” the liabilities

 2   threatened by this lawsuit. Plaintiffs’ back pay totaled approximately $1,200. (ECF Nos. 48-7,

 3   48-8.) Had Defendant wanted to avoid the liabilities posed by Plaintiffs’ lawsuit as Plaintiffs

 4   assert, settlement would have been a far less expensive route than the safe harbor provision of §

 5   226.2. Further, Plaintiffs failed to achieve class certification. (See ECF No. 44.) They cannot

 6   now claim that failure resulted in the “recovery” of $2 million for 27,351 agricultural workers.

 7   (See ECF No. 58-1 at 1.) In sum, Plaintiffs have provided the Court with no evidence of a causal

 8   connection between the safe harbor payments and this action.

 9          Plaintiffs rely on two cases. Both are distinguishable. In Hsu v. Abbara, the California

10   Supreme Court held that the “prevailing party” for the purpose of recovering attorney’s fees in a

11   contract dispute should be determined by considering who got the upper hand in the litigation,

12   regardless of final judgment. See Hsu v. Abbara, 9 Cal. 4th 863, 876 (1995). First, Plaintiffs

13   provide no analysis as to why the contract interpretation at issue in Hsu should apply to the

14   definition of “prevailing party” in an action to recover unpaid minimum wages. Second,

15   assuming Hsu applies, the results of this case are not “purely good news for one party and bad

16   news for the other.” Hsu, 9 Cal. 4th at 876. Plaintiffs “recovered” approximately $1,200 and

17   Defendant avoided the significant liability inherent in class certification.

18          Plaintiffs next rely on DeSaulles v. Cmty. Hosp. of Monterey Peninsula, 62 Cal. 4th 1140,

19   1154 (2016), arguing there is “no meaningful difference between a plaintiff obtaining monetary

20   relief through a settlement and a plaintiff obtaining monetary relief through receipt of a safe
21   harbor payment” under § 226.2. (ECF No. 58-1 at 3.) However, a compromise agreement or a

22   negotiated settlement typically involves a payment to the plaintiff in exchange for dropping the

23   case. See DeSaulles, 62 Cal. 4th at 1156. Plaintiffs have failed to provide evidence of a similar

24   exchange here. In other words, it is not clear to the Court what role Plaintiffs’ relatively low-

25   exposure action had in Defendant’s decision to take advantage of a statutory safe harbor provision

26   that involved payments to tens of thousands of employees.
27          Therefore, the Court declines to label Plaintiffs the “prevailing party” in this action for the

28   purpose of recovering attorneys’ fees or costs of suit under § 1194. Because Plaintiffs did not
                                                        4
     Case 1:15-cv-00263-TLN-JLT Document 62 Filed 09/10/21 Page 5 of 5


 1   prevail in this action, they are not entitled to fees or costs. See Earley, 79 Cal. App. 4th at 1429.

 2   As such, the Court need not determine if Plaintiffs’ requested fee award is reasonable.

 3                  B.      Defendant’s Costs

 4          As mentioned, Defendant asserts it is the prevailing party in this action and therefore

 5   entitled to an award of its costs. (ECF No. 59 at 5.) The parties do not dispute § 1194 controls

 6   the award of costs. (See ECF No. 58-1 at 2; ECF No. 59 at 3.)

 7          “Because [§] 1194 provides only for a successful plaintiff to recover attorney fees and

 8   costs, it is a one-way fee shifting statute precluding an employer from collecting fees and costs

 9   even if the employer prevails on a minimum wage or overtime claim.” Ling v. P.F. Chang’s

10   China Bistro, Inc., 245 Cal. App. 4th 1242, 1253 (2016). The weight of California authority

11   supports this interpretation of § 1194. See Cruz v. Fusion Buffet, Inc., 57 Cal. App. 5th 221, 240–

12   42 (2020); Ling, 245 Cal. App. 4th at 1253–55; Aleman v. AirTouch Cellular, 209 Cal. App. 4th

13   556, 580 (2012); Earley, 79 Cal. App. 4th at 1425; but see Plancich v. United Parcel Service,

14   Inc., 198 Cal. App. 4th 308, 314 (2011).

15          Therefore, despite the judgment in Defendant’s favor, Defendant is unable to recover its

16   costs under § 1194.

17          IV.     CONCLUSION

18          For the foregoing reasons, the Court hereby DENIES Plaintiffs’ Motion for Attorney Fees.

19   (ECF No. 58.) Each side shall bear its own costs and fees.

20          IT IS SO ORDERED.
21   Date: September 9, 2021

22

23

24                                            Troy L. Nunley
                                              United States District Judge
25

26
27

28
                                                        5
